Title: From George Washington to Thomas Jefferson, 9 December 1780
From: Washington, George
To: Jefferson, Thomas


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Decr 9th 1780
                        
                        I have been duly honored with Your Excellency’s several Letters of the 3d 10th and 19th Novembr with their
                            Inclosures; at the time of their receipt, the Army was preparing for Winter Quarters; and a multiplicity of business
                            prevented my acknowledging them until this moment. I pray you now, to be assured, I was extremely obliged, by your
                            particular attention, in making those communications, which were so interesting & necessary while the Enemy were
                            expected to operate in your State. Since your last, I have heard nothing officially of their movements to the Southward;
                            from whence I shall still be very anxious to have the earliest & most authentic intelligence.
                        We have nothing new of importace, in this quarter. The Troops are disposed of in their Winter Contonments—the
                            Pennsylvania Line near Morris Town—the Jersey Brigade at Pompton to cover the communication with the North River—the York
                            Brigade in the neighbourhood of Albany, furnishing a Garrison for Fort Schuyler. And the remainder of the Army, viz. the
                            New Hampshire, Massachusetts, Rhode Island & Connecticut Lines at West Point, and its vicinity. The French fleet
                            and Army remain still at Rhode Island. The Enemy’s fleet it is thought will winter in Gardners Bay; And their Army occupies
                            their former position on York Island & its dependencies.
                        It is happy for us, that the season will probably compel both Armies to continue in a state of inactivity;
                            since ours is so much reduced by discharging the Levies, which composed a considerable part of it, even before their time
                            of service expired—this expedient we were forced to adopt from the present total want of flour, and the precarious
                            prospect of a supply of that Article. I cannot but hope, a more vigorous & effectual Measures will be pursued for
                            obtaining supplies before another Campaign.
                        A Flag Vessel has permission to go from New York to the usual place in Virginia to carry supplies &
                            necessaries for the Troops of Convention—should any alteration of disposition of those Troops, make any new directions
                            necessary, I must request your Excellency to give them.
                        I shall make it a point, to communicate the earliest advices of movements of the Enemy, which are necessary
                            to be known by You, and in the mean time I have the honor to be With great respect & esteem Your Excellencys
                            &c.
                        
                            G. Washington
                        
                        
                            P.S. Since writing the above, I have been favored with Your Letter of 26 Ulto—I will endeavour to obtain
                                a model for the construction of Boats, & transmit it by an early conveyance. I am
                                this momt informed from New York another embarkation is taking place it consisting of 1 Batt. Grenadiers—1 Batt. Lt
                                Infantry 1 Batt. Hessian Grenadiers—Knyphaussen’s Regt—42d British; a Draft of 5 Men from each Company in the Lines
                                & 2 Troops of Lt Dragoons under Genls Knyphaussen and Phillips, supposed to be destined Southward.
                        

                    